Exhibit 10.38

KOPPERS HOLDINGS INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT – TIME VESTING

RECITALS

A.The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board (or the board of directors
of any Parent or Subsidiary) and consultants and other independent advisors who
provide services to the Corporation (or any Parent or Subsidiary).

B.Participant is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to Participant under the Plan.

C.The award made by the Corporation pursuant to this Agreement is in
consideration for the Participant’s acceptance of, and agreement to, the terms,
conditions and restrictions of the restrictive covenants set forth in Paragraph
9 of this Agreement.

D.Unless otherwise defined in this Agreement, all capitalized terms in this
Agreement shall have the meaning assigned to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.Grant of Restricted Stock Units.  The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the specified issuance date following the vesting of that unit. The number of
shares of Common Stock subject to the awarded Restricted Stock Units, the
applicable vesting schedule for those shares, the date on which those vested
shares shall become issuable to Participant and the remaining terms and
conditions governing the award (the “Award”) shall be as set forth in this
Agreement.

AWARD SUMMARY

Award Date:

[_____, ____]

Number of Shares Subject to Award:

________ shares of Common Stock (the “Shares”)

Vesting Schedule:

 

 

 

 

 

 

25% of the Shares shall vest upon Participant’s completion of a consecutive
twelve (12)-month period of Service measured from the Award Date.  25% of the
Shares shall vest upon Participant’s completion of a consecutive twenty-four
(24)-month period of Service measured from the Award Date.  25% of the Shares
shall vest upon Participant’s completion of a consecutive thirty-six (36)-month
period of Service measured from the Award Date.  25% of the Shares shall vest
upon Participant’s completion of a consecutive forty-eight (48)-month period of
Service measured from the Award Date.  However, one or more Shares may be
subject to accelerated vesting in accordance with the provisions of Paragraph 5
of this Agreement.



 

 



--------------------------------------------------------------------------------

 

Issuance Schedule:

The Shares in which Participant vests in accordance with the foregoing Vesting
Schedule shall become issuable immediately upon vesting (the “Issue Date”). The
actual issuance of the Shares shall be subject to the Corporation’s collection
of all applicable Withholding Taxes and shall be effected on the applicable
Issue Date or as soon as administratively practicable thereafter, but in no
event later than the close of the calendar year in which such Issue Date occurs
or (if later) the fifteenth (15th) day of the third (3rd) calendar month
following such Issue Date.  The procedures pursuant to which the applicable
Withholding Taxes are to be collected are set forth in Paragraph 7 of this
Agreement.

Restrictive Covenants:

The Award is being made by the Corporation in consideration for the
Participant’s acceptance of, and agreement to be bound by, the terms, conditions
and restrictions of the restrictive covenants set forth in Paragraph 9 of this
Agreement, which acceptance and agreement shall be evidenced by the
Participant’s execution of this Agreement.

2.Limited Transferability.  Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the Award or the
underlying Shares; provided, however, any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may make a beneficiary designation for this Award at any time by
filing the appropriate form with the Plan Administrator or its designee.

3.Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should Participant cease Service for any reason prior to vesting in one or more
Shares subject to this Award, then the Award will be immediately cancelled with
respect to those unvested Shares.  Participant shall thereupon cease to have any
right or entitlement to receive any Shares under those cancelled units.

4.Stockholder Rights and Dividend Equivalents

(a)The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance upon the Corporation’s collection of the applicable Withholding Taxes.

(b)Notwithstanding the foregoing, should any stock dividend, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then Participant shall automatically be credited with an
additional number of Restricted Stock Units equal to the number of shares of
Common Stock which would have been paid on the Shares (plus the number of
additional shares previously credited to Participant pursuant to the dividend
equivalent right provisions of this Paragraph 4) at the time subject to this
Award had those Shares been actually issued and outstanding and entitled to that
dividend.  The additional Restricted Stock Units so credited shall vest at the
same time as the Shares to which they relate and shall be distributed to
Participant concurrently with the issuance of those Shares on the applicable
Issue Date.  However, each such distribution shall be subject to the
Corporation’s collection of the Withholding Taxes applicable to that
distribution.

2



 

 

 



--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing, should any cash dividend, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for Participant
and credited with a dollar amount equal to the amount of that dividend paid per
share multiplied by the number of Restricted Stock Units at  the time subject to
this Award (plus the number of additional shares previously credited to
Participant pursuant to the dividend equivalent right provisions of this
Paragraph 4) as of the record date for the dividend.  As of the first business
day in January each year, the cash dividend amounts credited to the special book
account during the immediately preceding calendar year shall be converted into a
book entry of an additional number of Restricted Stock Units determined by
dividing (i) those cash dividend equivalent amounts by (ii) the average of the
Fair Market Value per share of Common Stock on each of the dates in the
immediately preceding calendar year on which those dividends on the outstanding
Common Stock were paid.  The additional Restricted Stock Units so credited shall
vest at the same time as the Shares to which they relate and shall be
distributed to Participant concurrently with the issuance of those Shares on the
applicable Issue Date.  However, each such distribution shall be subject to the
Corporation’s collection of the Withholding Taxes applicable to that
distribution.

5.Accelerated Vesting/Change in Control.

(a)Should Participant’s Service terminate by reason of his or her Retirement,
death or Permanent Disability prior to the final vesting date set forth in
Paragraph 1, then Participant shall immediately vest in the additional number of
Shares (if any) in which Participant would have been vested at the time of such
termination had 25% of the Shares that were scheduled to be vested on the next
anniversary of the Award Date instead vested in a series of twelve (12)
successive equal monthly installments over the duration of the twelve (12) month
period preceding such Award Date.

(b)Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the unvested shares of
Common Stock subject to the Award at the time of the Change in Control and
provides for subsequent payout of that value in accordance with the same (or
more favorable) vesting schedule in effect for the Award at the time of such
Change in Control.  In the event of such assumption or continuation of the Award
or such replacement of the Award with a cash retention program, no accelerated
vesting of the Restricted Stock Units shall occur at the time of the Change in
Control.

(c)In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that
time.  To the extent the actual holders of the outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control,  the successor corporation (or parent entity) may, in connection with
the assumption or continuation of the Restricted Stock Units subject to the
Award at that time, substitute one or more shares of its own common stock with a
fair market value equivalent to the cash consideration paid per share of Common
Stock in the Change in Control transaction, provided such common stock is
readily tradable on an established U.S. securities exchange or market.

3



 

 

 



--------------------------------------------------------------------------------

 

(d)If the Restricted Stock Units subject to this Award at the time of the Change
in Control are not assumed or otherwise continued in effect or replaced with a
cash retention program in accordance with Paragraph 5(a), then those units will
vest immediately prior to the closing of the Change in Control.  The Shares
subject to those vested units, together with any other Shares in which
Participant is at that time vested, will be issued on the Issue Date triggered
by the Change in Control (or otherwise converted into the right to receive the
same consideration per share of Common Stock payable to the other stockholders
of the Corporation in consummation of that Change in Control and distributed at
the same time as such stockholder payments), subject to the Corporation’s
collection of the applicable Withholding Taxes pursuant to the provisions of
Paragraph 7. For purposes of this Paragraph 5(d), the Issue Date shall be the
effective date of the Change in Control so long as it qualifies as a “change in
the ownership or effective control” of the Corporation within the meaning of
Section 409A(a)(2)(A)(v) of the Code and regulations thereunder.  If it does not
so qualify, the Issue Date shall be the date that is three (3) years from the
Award Date.

(e)Upon an involuntary termination of Participant’s Service for reasons other
than Misconduct within twenty-four (24) months following a Change in Control
transaction which does not otherwise result in the accelerated vesting of the
Restricted Stock Units pursuant to the provisions of subparagraph (d) of this
Paragraph 5, all unvested Restricted Stock Units hereunder shall immediately
vest at that time. Any unvested cash account maintained on Participant’s behalf
pursuant to the cash retention program established in accordance with
subparagraph (b) of this Paragraph 5 shall also vest at the time of such
involuntary termination.  The Issue Date for such vested Shares or cash shall be
six months after the date of termination (or, if earlier, the date that is three
(3) years from the Award Date), so long as the Change in Control qualifies as a
“change in the ownership or effective control” of the Corporation within the
meaning of Section 409A(a)(2)(A)(v) of the Code and regulations thereunder.  If
it does not so qualify, the Issue Date shall be the date that is three (3) years
from the Award Date.

(f)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

6.Adjustment in Shares.  In the event of any of the following transactions
affecting the outstanding shares of Common Stock as a class without the
Corporation’s receipt of consideration: any stock split, stock dividend,
spin-off transaction, extraordinary distribution (whether in cash, securities or
other property), recapitalization, combination of shares, exchange of shares or
other similar transaction affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration or in the event of a
substantial reduction to the value of the outstanding shares of Common Stock by
reason of a spin-off transaction or extraordinary distribution, then equitable
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in such manner as the Plan Administrator deems
appropriate in order to reflect such change and thereby prevent the dilution or
enlargement of benefits hereunder.  In determining such adjustments, the Plan
Administrator shall take into account any amounts credited to Participant
pursuant to the dividend equivalent right provisions of Paragraph 4 in
connection with such transaction, and the determination of the Plan
Administrator shall be final, binding and conclusive.

4



 

 

 



--------------------------------------------------------------------------------

 

7.Collection of Withholding Taxes.

(a)Upon the applicable Issue Date, the Corporation shall issue to or on behalf
of Participant a certificate (which may be in electronic form) for the
applicable number of underlying shares of Common Stock, subject, however, to the
Corporation’s collection of the applicable Withholding Taxes.

(b)Until such time as the Corporation provides Participant with written or
electronic notice to the contrary, the Corporation shall collect Withholding
Taxes required to be withheld with respect to the vesting or issuance of the
vested Shares hereunder (including shares attributable to the dividend
equivalent rights provided under Paragraph 4) through an automatic share
withholding procedure pursuant to which the Corporation will withhold, at the
time of such vesting or issuance, a portion of the  Shares with a Fair Market
Value (measured as of the vesting or issuance date, as applicable) equal to the
amount of those taxes (including taxes resulting from such withholding)  (the
“Share Withholding Method”); provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes that are applicable to supplemental
taxable income, or as otherwise approved by the Plan Administrator. Participant
shall be notified in writing or electronically in the event such Share
Withholding Method is no longer available.

(c)Should any Shares (including shares attributable to the dividend equivalent
rights provided under Paragraph 4) vest or be issued at a time when the Share
Withholding Method is not available, then the Withholding Taxes required to be
withheld with respect to those Shares shall be collected from Participant
through either of the following alternatives:

-

Participant’s delivery of his or her separate check payable to the Corporation
in the amount of such taxes, or

-

the use of the proceeds from a next-day sale of the Shares issued to
Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock, (ii)
Participant makes an irrevocable commitment, on or before the Issue Date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.

(d)Except as otherwise provided in Paragraph 4 and Paragraph 5(b) the settlement
of all Restricted Stock Units which vest under the Award shall be made solely in
shares of Common Stock.  In no event, however, shall any fractional shares be
issued.  Accordingly, the total number of shares of Common Stock to be issued
pursuant to the Award shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

8.Compliance with Laws and Regulations.  The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed for trading at the time of such issuance.

5



 

 

 



--------------------------------------------------------------------------------

 

9.Restrictive Covenants; Additional Conditions.

(a)As a condition of receiving this Award, the Participant hereby acknowledges
and agrees that during the period in which the Participant is employed by, or
providing service to, the Corporation, and for the Restrictive Covenant Period
following the date on which the Participant ceases to be employed by, or provide
service to, the Corporation for any reason, the Participant shall comply with
the restrictive covenants set forth herein.  The restrictive covenants set forth
herein shall not supersede and replace any other restrictions and obligations
the Participant may be subject to with the Corporation and if there is a
conflict between comparable restrictions the more restrictive provisions shall
control, as reasonably determined by the Corporation.

(i)Participant acknowledges that during Participant’s employment with the
Corporation, Participant will have access to, possess or help the Corporation
develop valuable proprietary commercial and/or technical information, trade
secrets and other confidential information belonging to the Corporation and will
be instrumental to the development and/or maintenance of goodwill with the
Corporation’s customers.  Participant acknowledges that such proprietary
information, trade secrets, confidential information and goodwill are valuable
assets of the Corporation and the Corporation has a legitimate interest in
protecting itself from disclosure or misappropriation of such information and
from interference with its goodwill relationships with its customers.

(ii)Other than in the ordinary course or for the benefit of the business of the
Corporation, during the term of Participant’s employment with the Corporation
and thereafter, Participant shall not, directly or indirectly, divulge, furnish
or make accessible to any other person, business, firm or corporation, or use in
any way, any Confidential Information of the Corporation which Participant has
acquired or become acquainted with or shall acquire or become acquainted with as
a result of Participant’s employment with the Corporation, whether developed by
Participant, or by others. The Confidential Information is the property of the
Corporation and Participant acknowledges that the use, misappropriation or
disclosure of the Confidential Information would constitute a breach of trust,
fiduciary duty and would cause irreparable injury to the Corporation.
Furthermore, Participant acknowledges that during Participant’s employment with
the Corporation, Participant may be exposed to the confidential information of
customers and other third parties and Participant shall maintain the
confidentiality of this information and shall only use it as necessary to carry
out the work for the Corporation consistent with restrictions placed upon such
Confidential Information. Nothing contained herein shall restrict Participant’s
use of general knowledge acquired by Participant as part of Participant’s normal
growth in Participant’s profession.

(iii)Participant shall not, during the term of Participant’s employment with the
Corporation and for the Restrictive Covenant Period, render services as an
officer, owner (other than having less than two (2%) percent ownership of a
publicly traded corporation’s stock), director, consultant, employee, or other
service provider, to, or on behalf of, a Competing Business, provided, however,
this Section 9(a)(iii) will not apply if Participant’s duties and
responsibilities for any Competing Business do not involve Participant in the
provision of any services that are similar to or competitive with the services
Participant provided to the Corporation.  Participant acknowledges that the
Corporation is engaged in business throughout the world and that the marketplace
for the Corporation’s products and services is worldwide, and thus the
geographic area, length and scope of this noncompetition provision are
reasonable and necessary to protect the legitimate business interests of the
Corporation. In the event a court of competent jurisdiction determines that one
or more of the provisions are so broad as to be

6



 

 

 



--------------------------------------------------------------------------------

 

unenforceable, then such provision shall be deemed to be reduced in scope or
length, as the case may be, to the extent required to make such Paragraphs
enforceable.

(iv)Participant shall disclose promptly and assign to the Corporation or the
Affiliate all right, title and interest in any invention or idea, patentable or
not, made or conceived by Participant during employment by the Corporation or
the Affiliate, relating in any manner to the actual or anticipated business,
research or development work of the Corporation or the Affiliate and shall do
anything reasonably necessary to enable the Corporation or the Affiliate to
secure a patent where appropriate in the United States and in foreign countries.

(v)Participant shall not, directly or indirectly, solicit, for the purpose of
offering or attempting to offer any service, product or other application which
is the same as or similar to the services, products or other applications
offered or in the process of being developed by the Corporation within the last
year prior to termination of Participant’s employment with the Corporation, any
of the Corporation’s customers with whom Participant had contact, or about whom
Participant obtained, or had access to, confidential information during
Participant’s employment, for the Restrictive Covenant Period.  Participant
further agrees, for the Restrictive Covenant Period, that Participant shall not
solicit or attempt to solicit any employee of, or consultant to, the
Corporation, which employee or consultant had been rendering services to the
Corporation at any time within the six-month period immediately preceding the
termination of Participant employment, to leave the employ of, or no longer
render service to or for the benefit of, the Corporation.

(vi)Participant shall not make any Disparaging Statements about the Corporation
to any of the Corporation’s past, present, or future customers, employees,
clients, contractors, vendors, or to the media or to any other person either
orally or by any other medium of communication, including internet
communication.  As used herein, the term “Disparaging Statement” means any
communication, oral or written, which would cause or tend to cause humiliation
or embarrassment or to cause a recipient of such communication to question the
business condition, integrity, product, service, quality, confidence, or good
character of the Corporation.

(b)Participant acknowledges that a breach of any of the covenants contained in
this Agreement may cause irreparable damage to the Corporation, the exact amount
of which would be difficult to ascertain, and that the remedies at law for any
such breach or threatened breach would be inadequate.  Accordingly, Participant
agrees that if Participant breaches or threatens to breach any of the covenants
contained in this Agreement, in addition to any other remedy which may be
available to the Corporation at law or in equity, the Corporation shall be
entitled to (i) cease or withhold any payment of Shares to Participant pursuant
to this Award, including the return of any previously delivered Shares or
proceeds recognized upon any sale or other disposition of those Shares; and/or
(ii) institute and prosecute proceedings in any court of competent jurisdiction
for specific performance and injunctive relief to prevent the breach or any
threatened breach thereof without bond or other security or a showing that
monetary damages will not provide an adequate remedy.  Participant agrees to
disclose in advance the existence and terms of the restrictions and covenants
contained in this Agreement to any employer or service recipient by whom
Participant might be employed or retained during the period in which the
covenants or restrictions apply. Participant agrees that, in the event of a
final determination of Participant's breach of any of the covenants contained in
this Agreement, the restrictions in the relevant paragraph shall be extended for
a period equal to the period that Participant was in breach.  Participant
represents and acknowledges that Participant has been advised by the Corporation
to consult Participant’s own legal counsel with respect to this

7



 

 

 



--------------------------------------------------------------------------------

 

Agreement and Participant has had full opportunity, prior to execution of this
Agreement, to review thoroughly this Agreement with Participant’s legal counsel.

(c)Upon delivery of the Shares pursuant to this Award, the Plan Administrator
may require Participant to certify on a form acceptable to the Plan
Administrator, that Participant is in compliance with the terms, conditions and
restrictions of the Plan and this Agreement.

(d)This Award, and the right to receive and retain any Shares or cash payments
covered by this Award, shall be subject to rescission, cancellation or
recoupment, in whole or part, if and to the extent so provided under any
“clawback” or similar policy of the Corporation in effect on the Award Date or
that may be established thereafter, including any modification or amendment
thereto, or as required by the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or other applicable law.  By
accepting this Award under the Plan, Participant agrees and acknowledges that
Participant is obligated to cooperate with, and provide any and all assistance
necessary to, the Corporation to recover or recoup any Award or amounts paid
under the Plan subject to claw-back pursuant to such law or policy.  Such
cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup any
Award or amounts paid pursuant to this Award.

10.Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Secretary of the Corporation at its principal corporate office at 436 Seventh
Avenue, Pittsburgh, PA 15219.  Except to the extent electronic notice is
expressly authorized hereunder, any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement.  All notices
shall be deemed effective upon personal delivery (or electronic delivery to the
extent authorized hereunder) or upon deposit in the U.S. mail, postage prepaid
and properly addressed to the party to be notified.

11.Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

12.Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

13.Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without resort to Pennsylvania’s conflict-of-laws rules.

14.Employment at Will.  Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause,

8



 

 

 



--------------------------------------------------------------------------------

 

unless such rights are otherwise limited pursuant to a separate agreement
between the Corporation (or any Parent or Subsidiary) and Participant.

15.Section 409A.  This Award is intended to be excepted from coverage under, or
compliant with the provisions of, Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”) and shall be construed
accordingly.  Notwithstanding the foregoing or any provision of the Plan to the
contrary, if the Award is subject to the provisions of Section 409A (and not
excepted therefrom), the provisions of the Plan and this Agreement shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).  If any payments or benefits hereunder
may be deemed to constitute nonconforming deferred compensation subject to
taxation under the provisions of Section 409A, Participant agrees that the
Corporation may, without the consent of Participant, modify the Agreement and
the Award to the extent and in the manner the Corporation deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that the Corporation deems appropriate in order either
to preclude any such payments or benefits from being deemed “deferred
compensation” within the meaning of Section 409A or to provide such payments or
benefits in a manner that complies with the provisions of Section 409A such that
they will not be taxable thereunder. Notwithstanding, the Corporation makes no
representations and/or warranties with respect to compliance with Section 409A,
and Participant recognizes and acknowledges that Section 409A could potentially
impose upon Participant certain taxes or interest charges for which Participant
is and shall remain solely responsible.

16.Survivability. The terms of this Agreement survive the termination of
Participant’s employment with the Corporation for any reason.

17.Severability.  In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable in any
jurisdiction, then such provision shall, as to such jurisdiction, be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision cannot be modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to be excised from this
Agreement; provided, however, that the binding effect and enforceability of the
remaining provisions of this Agreement, to the extent the economic benefits
conferred upon the parties by virtue of this Agreement remain substantially
unimpaired, shall not be affected or impaired in any manner, and any such
invalidity, illegality or unenforceability with respect to such provisions shall
not invalidate or render unenforceable such provision in any other jurisdiction.




9



 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Award Date
indicated above.

KOPPERS HOLDINGS INC.

A

 

By:

 

Title:

President and CEO

 

 

 

Participant  _______________________________

 

 

Signature:

 

Address:

 

B

 

C

 

 

 

 

10



 

 

 



--------------------------------------------------------------------------------

 

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A.Affiliate means any entity that, directly or through one or more
intermediaries, is controlled by the Corporation, and any entity in which the
Corporation has a significant equity interest as determined by the Plan
Administrator.

B.Agreement shall mean this Restricted Stock Unit Issuance Agreement.

C.Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.

D.Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

E.Board shall mean the Corporation’s Board of Directors.

F.Change in Control of the Corporation shall have occurred in the event that:

(i)a person, partnership, joint venture, corporation or other entity, or two or
more of any of the foregoing acting as a “person” within the meaning of Sections
13(d)(3) of the 1934 Act, other than the Corporation, a majority-owned
subsidiary of the Corporation or an employee benefit plan of the Corporation or
such subsidiary (or such plan’s related trust), become(s) the “beneficial owner”
(as defined in Rule 13d-3 under the Act) of fifty percent (50%) or more of the
then outstanding voting stock of the Corporation;

(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board (together with any new Board member whose
election by the Corporation’s Board or whose nomination for election by the
Corporation’s stockholders, was approved by a vote of at least two-thirds of the
Board members then still in office who either were Board members at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board members then in office;

(iii)all or substantially all of the business of the Corporation is disposed of
pursuant to a merger, consolidation or other transaction in which the
Corporation is not the surviving corporation or the Corporation combines with
another company and is the surviving corporation (unless the Corporation’s
stockholders immediately following such merger, consolidation, combination, or
other transaction beneficially own, directly or indirectly, more than fifty
percent (50%) of the aggregate voting stock or other ownership interests of (x)
the entity or entities, if any, that succeed to the business of the Corporation
or (y) the combined company);

(iv)the closing of the sale of all or substantially all of the assets of the
Corporation or a liquidation or dissolution of the Corporation; or

A-1



 

 

 



--------------------------------------------------------------------------------

 

(v)the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation of
beneficial ownership (within the meaning of Rule 13d-3 of the Act) of securities
possessing more than twenty percent (20%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders which the Board does not
recommend such stockholders to accept.

G.Code shall mean the Internal Revenue Code of 1986, as amended.

H.Common Stock shall mean shares of the Corporation’s common stock.

I.Competing Business shall mean: any person, corporation, partnership, joint
venture, association or other entity engaged in the development or offering or
attempting to offer any service, product, chemical formulation or other material
which: (i) is a direct or indirect product of the extraction or distillation of
coal tar; (ii) is utilized in the distillation, impregnation or treatment of
materials with coal tar, petroleum pitch or their respective by-products or
distillates; (iii) constitutes or is utilized in conjunction with railroad track
joints, ties, mounting hardware, bridge timbers, bridge crossings or bridging
assemblies; (iv) constitutes or is utilized in conjunction with utility poles
(including components thereof) or marine pilings; (v) is utilized for the
preservation or recovery of wood materials or (vi) constitutes any product or
service which was in the process of being developed by the Corporation within
the last year prior to termination of Participant’s employment with the
Corporation.

J.Confidential Information shall mean any proprietary or confidential
information of the Corporation, including but not limited to any trade secrets,
confidential or secret designs, technologies, content, processes, formulae,
plans, manuals, devices, machines, know-how, methods, compositions, ideas,
improvements, financial and marketing information, costs, pricing, sales, sales
volume, methods and proposals, customer and prospective customer lists, identity
of key personnel in the employ of customers and prospective customers, amount or
kind of customer’s purchases from the Corporation, system documentation,
hardware, engineering and configuration information, computer programs, source
and object codes (whether or not patented, patentable, copyrighted or
copyrightable), related software development information, inventions or other
confidential or proprietary information belonging to the Corporation or directly
or indirectly relating to the Corporation’s business and affairs.

K.Corporation shall mean Koppers Holdings Inc., a Pennsylvania corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Koppers Holdings Inc. which shall by appropriate action adopt the Plan.

L.Disparaging Statements shall have the meaning set forth in Paragraph 9(a)(vi).

M.Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

N.Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

A-2



 

 

 



--------------------------------------------------------------------------------

 

(i)If the Common Stock is at the time traded on the Nasdaq Global Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the Nasdaq Global Market on the date in question, as such price is
reported by the National Association of Securities Dealers for that particular
Stock Exchange. If there is no closing selling price for the Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which such quotation exists.

(ii)If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

O.Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Participant, any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Participant adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner.  The foregoing definition shall not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss Participant or any other person in the Service of the
Corporation (or any Parent or Subsidiary) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of the Plan or
this Agreement, to constitute grounds for termination for Misconduct.

P.1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

Q.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

R.Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

S.Permanent Disability shall mean the inability of a Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or to be of
continuous duration of twelve (12) months or more.

T.Plan shall mean the Corporation’s 2018 Long Term Incentive Plan.

U.Plan Administrator shall mean the committee(s) designated by the Board to
administer the Plan.

A-3



 

 

 



--------------------------------------------------------------------------------

 

V.Restrictive Covenant Period shall mean the two year period following a
Participant’s termination of employment from the Corporation for any reason.

W.Retirement shall mean Participant’s voluntary termination from Service (i) on
or after his attainment of age sixty-five (65), or (ii) on or after his
attainment of age 55 with at least ten (10) years of service, or involuntary
termination from Service with at least thirty (30) years of service other than
in connection with a termination for Misconduct.  “Years of service” means
Participant’s total number of years of “accumulated service” as such term is
defined with respect to salaried employees under the Retirement Plan for Koppers
Inc. (regardless of whether Participant is eligible to receive a benefit under
such plan).

X.Service shall mean Participant’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor. For
purposes of this Agreement, Participant shall be deemed to cease Service
immediately upon the occurrence of either of the following events: (i)
Participant no longer performs services in any of the foregoing capacities for
the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service shall not be deemed to cease during a period
of military leave, sick leave or other personal leave approved by the
Corporation; provided, however, that except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence, no Service credit shall be given for
vesting purposes for any period Participant is on a leave of absence.

Y.Stock Exchange shall mean the Nasdaq Global Market, the New York Stock
Exchange or such other stock exchange on which the Common Stock is listed.

Z.Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

AA.Withholding Taxes shall mean the federal, state and local income and
employment taxes required to be withheld by the Corporation in connection with
the vesting and concurrent issuance of the shares of Common Stock under the
Award, including any additional shares resulting from the dividend equivalent
right provisions of the Award.

 

A-4



 

 

 

